EXHIBIT 18
     Case 1:14-cv-00913-LTS-OTW  Document
                            Akshita       202-21
                                    Banerjee      Filed 07/10/20 Page 1 of 12
                                               Confidential
                                    March 29, 2019                                              1
                                                                                            Page 1
·1

·2· ·UNITED STATES DISTRICT COURT

·3· ·SOUTHERN DISTRICT OF NEW YORK

·4· ·- - - - - - - - - - - - - - - - - - - - - - -x

·5· ·SADIS & GOLDBERG, LLP,

·6· · · · · · · · · · · · · ·Plaintiff,

·7· · · · · · vs.

·8· ·SUMANTA BANERJEE,

·9· · · · · · · · · · · · · ·Defendant.

10· ·- - - - - - - - - - - - - - - - - - - - - - -x

11· · · · · · · · · · CONFIDENTIAL

12· · · · · · ·Oral deposition of AKSHITA BANERJEE, taken

13· ·pursuant to Notice, was held at the Law Offices of

14· ·SADIS & GOLDBERG, LLP, 551 Fifth Avenue, New York,

15· ·New York, commencing March 29, 2019, 10:03 a.m., on

16· ·the above date, before Amanda McCredo, a Court

17· ·Reporter and Notary Public in the State of New York.

18

19

20

21

22

23

24                                                                Joint Exhibit
                                                                         087
25                                                                  14-cv-00913(LTS)(OTW)




                                  U.S.   LEGAL SUPPORT
                                    Page 1 of 72
                                    (877) 479-2484                                                   YVer1f
Case 1:14-cv-00913-LTS-OTW  Document
                       Akshita       202-21
                               Banerjee      Filed 07/10/20 Page 2 of 12
                                          Confidential
                               March 29, 2019                            2 to 5
                                                    Page 2                                                        Page 4
·1                                                            ·1·   · · · · · · · · · · ·A. Banerjee
·2· ·A P P E A R A N C E S:
                                                              ·2·   ·in the transcript.
·3· ·SADIS & GOLDBERG, LLP
· · ·551 Fifth Avenue - 21st Floor                            ·3·   · · · · · At any time throughout the deposition, your
·4· ·New York, New York 10176                                 ·4·   ·attorney may objection.· He may say "Objection,"
· · ·BY: BENJAMIN HUTMAN, ESQ.
                                                              ·5·   ·"Objection to form."· You still have to answer the
·5· ·bhutman@sadis.com
· · ·(212)573-6675
                                                              ·6·   ·question even though he objects.· He will say his
·6· ·Attorneys for Plaintiff                                  ·7·   ·objection, but you answer unless he instructs you
·7                                                            ·8·   ·not to answer and he would do so verbally.
·8
                                                              ·9·   · · · · · If you need a break throughout the time
·9· ·FERBER CHAN ESSNER & COLLERT, LLP
· · ·One Grand Central Place                                  10·   ·that we're taking the deposition, as long as there
10· ·60 East 42nd Street - Suite 2050                         11·   ·isn't a pending question, I'll be glad to give you
· · ·New York, New York 10176
                                                              12·   ·the break.· If you have -- if I ask a question and
11· ·BY: ROBERT N. CHAN, ESQ.
· · ·chan@ferberchan.com
                                                              13·   ·you say, "I need a break," answer the question and
12· ·(212)944-2200                                            14·   ·then we'll take the break.
· · ·Attorneys for Defendant                                  15·   · · · · · All right?
13
                                                              16·   · · ·A· · Thank you.
14
15· ·ALSO PRESENT:
                                                              17·   · · ·Q· · How much time did you spend preparing for
16· ·Sumanta Banerjee                                         18·   ·this deposition?
17                                                            19·   · · ·A· · About an hour.
18
                                                              20·   · · ·Q· · Did you prepare with counsel?
19
20                                                            21·   · · ·A· · Yes.
21                                                            22·   · · ·Q· · Did you prepare at all without counsel?
22
                                                              23·   · · ·A· · Yes.
23
24
                                                              24·   · · ·Q· · Just combined together was about an hour?
25                                                            25·   · · ·A· · Yes.

                                                    Page 3                                                        Page 5
·1·   · · · · · · · · · · ·A. Banerjee                        ·1·   · · · · · · · · · · ·A. Banerjee
·2·   ·AKSHITA BANERJEE, the witness herein, after having     ·2·   · · ·Q· · Did you review any documents to prepare for
·3·   · · · · · ·been first duly sworn by a Notary Public     ·3·   ·this deposition?
·4·   · · · · · ·of the State of New York, was examined and   ·4·   · · ·A· · I did look at the deposition that my
·5·   · · · · · ·testified as follows:                        ·5·   ·husband gave.
·6·   ·EXAMINATION BY                                         ·6·   · · ·Q· · Did you look at anything else?
·7·   ·MR. HUTMAN:                                            ·7·   · · ·A· · Yes, I looked at my affidavit.
·8·   · · ·Q· · Good morning, Ms. Banerjee.· How are you?     ·8·   · · ·Q· · Anything else?
·9·   · · ·A· · Hi.· Good, thank you.                         ·9·   · · ·A· · No.
10·   · · ·Q· · Is this the first deposition you've ever      10·   · · ·Q· · What's your educational background?
11·   ·taken?                                                 11·   · · ·A· · I have an MBA from NYU Stern and I have an
12·   · · ·A· · Yes.                                          12·   ·undergraduate from College of Wooster.
13·   · · ·Q· · So I'm just going to go over some very        13·   · · ·Q· · Where is that?
14·   ·basic deposition rules just in advance.· I'm going     14·   · · ·A· · It's in Ohio.
15·   ·to ask questions and you're going to answer            15·   · · ·Q· · When did you live in Connecticut?
16·   ·questions.· No one else in the room, other than you,   16·   · · · · · MR. CHAN:· Objection.
17·   ·can be answering the questions.· Please wait for me    17·   · · ·A· · We moved to Connecticut in 1994 for about a
18·   ·to finish the question in its entirety before you      18·   ·year period, and then moved into Connecticut
19·   ·answer, because if you answer in the middle, it        19·   ·formally in middle of '97.
20·   ·makes the transcript difficult to read.· I'll do my    20·   · · ·Q· · When did you leave Connecticut?
21·   ·best not to ask the next question until you finish     21·   · · ·A· · We moved to India in 2009 and returned back
22·   ·your answer for the same reason.                       22·   ·to Connecticut in 2012 -- 2011, excuse me.
23·   · · · · · Don't use hand gestures or head gestures to   23·   · · ·Q· · When in 2009 did you move to India?
24·   ·give an answer.· Always say the answer verbally.       24·   · · ·A· · January.
25·   ·Once again, because nodding your head won't appear     25·   · · ·Q· · Why did you go to India?


                                            U.S.   LEGAL SUPPORT
                                              Page 2 of 72
                                              (877) 479-2484                                                                YVer1f
Case 1:14-cv-00913-LTS-OTW  Document
                        Akshita      202-21Confidential
                                Banerjee     Filed 07/10/20 Page 11 of 12
                                March 29, 2019                     126 to 129
                                                  Page 126                                                      Page 128
 ·1·   · · · · · · · · · · ·A. Banerjee                        ·1·   · · · · · · · · · · ·A. Banerjee
 ·2·   ·108,000 from 2013?                                     ·2·   ·understanding is that the oral agreement still
 ·3·   · · ·A· · I don't recall.· I think so.                  ·3·   ·stands, that wasn't quite accurate, right?
 ·4·   · · ·Q· · Is it possible that you split the money?      ·4·   · · · · · MR. CHAN:· Objection.
 ·5·   · · · · · MR. CHAN:· Objection.                         ·5·   · · ·A· · It's accurate in the way I perceive it.· So
 ·6·   · · ·A· · No, we did not split the money, but I don't   ·6·   ·the Indian assets are his.· I don't ask him, I don't
 ·7·   ·recall.                                                ·7·   ·know the total dollar.· I know it's substantial. I
 ·8·   · · ·Q· · Well, if you don't recall, how do you know    ·8·   ·don't have any access to it and stuff.
 ·9·   ·that you didn't split it?                              ·9·   · · · · · And likewise, my big asset is my home.
 10·   · · ·A· · Because there is nothing that we got in the   10·   ·It's my home.· I own it with my father.· I make the
 11·   ·U.S. that he'd say, "This is mine and not yours,"      11·   ·payments on it.
 12·   ·because that was the explicit understanding of our     12·   · · ·Q· · In terms of the everyday usage of cash,
 13·   ·agreement.                                             13·   ·that you do share now?
 14·   · · ·Q· · But the agreement says you'll divide it       14·   · · ·A· · Yes, joint expenses.· He gives me money for
 15·   ·equitably?                                             15·   ·the cash and I put in my money.· We don't sit
 16·   · · ·A· · It says that, but, at the same time, all      16·   ·say yours is five and mine is five.· We put that
 17·   ·his money in India I couldn't touch, the same way he   17·   ·together and take care of it.
 18·   ·can't touch what's in the U.S.· He has assets in       18·   · · ·Q· · This $431,000, did you report this as
 19·   ·India that far exceed anything that he has as a        19·   ·income for the year 2014?
 20·   ·joint or with me.· So he said, "You can't touch        20·   · · ·A· · It wasn't mine, so, no, I did not report it
 21·   ·anything in India and I can't touch anything in the    21·   ·as income.· It did not come in to me at that time.
 22·   ·U.S."· And that's the agreement we made and we stick   22·   ·It wasn't my name on the check.
 23·   ·to it even now.                                        23·   · · ·Q· · Did your husband report the $431 as income
 24·   · · ·Q· · Are you saying there was an oral agreement    24·   ·in 2013?
 25·   ·in addition to the written separation agreement?       25·   · · · · · MR. CHAN:· Objection.

                                                  Page 127                                                      Page 129
 ·1·   · · · · · · · · · · ·A. Banerjee                        ·1·   · · · · · · · · · · ·A. Banerjee
 ·2·   · · ·A· · Yes.                                          ·2·   · · ·A· · No, we file separately.
 ·3·   · · ·Q· · And that oral agreement, your understanding   ·3·   · · ·Q· · In your mind, is there any difference
 ·4·   ·is it's still in operation?                            ·4·   ·between your ownership of the 108,000 in 2013 and
 ·5·   · · ·A· · Yes, it is.                                   ·5·   ·the 431,000 in 2014?
 ·6·   · · ·Q· · So you guys still, today, even though         ·6·   · · · · · MR. CHAN:· Objection.
 ·7·   ·you're reconciled and together, keep your assets       ·7·   · · ·A· · I'm not sure I understand the question.
 ·8·   ·separate?                                              ·8·   · · ·Q· · I believe that you testified earlier that
 ·9·   · · ·A· · Yes, we do.· I have no access or ownership    ·9·   ·the 108,000 you did report on your taxes in some
 10·   ·interest in India.· My house is my house.· The 1514    10·   ·form.· And you then said that, with respect to the
 11·   ·Cook School Road is still my house.                    11·   ·431,000, that you didn't earn it on your own so you
 12·   · · ·Q· · Do you currently have any joint account       12·   ·didn't report it.· I'm asking what difference there
 13·   ·with your husband?                                     13·   ·was between the 108,000 and the 431,000.
 14·   · · ·A· · Yes, we do now have a joint checking          14·   · · · · · MR. CHAN:· Objection.
 15·   ·account.                                               15·   · · ·A· · We filed taxes separately for 2013 versus
 16·   · · ·Q· · And the money that goes into that account,    16·   ·2014.
 17·   ·where does it come from?                               17·   · · ·Q· · So the difference is that, the 431,000 was
 18·   · · ·A· · My money that I get from what I do -- but     18·   ·your husband's income while the 108,000 was a joint
 19·   ·I'm looking for a job right now.                       19·   ·income with respect to taxes?
 20·   · · ·Q· · You're sharing the U.S. assets; isn't that    20·   · · ·A· · With respect to taxes, how I perceived it,
 21·   ·correct?                                               21·   ·yes.· So I would not have filed it into my taxes in
 22·   · · ·A· · This is post, post all the -- before          22·   ·2014.
 23·   ·reconciliation.                                        23·   · · · · · MR. HUTMAN:· We'll mark this as Exhibit 51.
 24·   · · · · · This is after reconciliation.                 24·   · · · · · · · · · · ·(State and Federal tax returns
 25·   · · ·Q· · When you said earlier that your               25·   · · · · · · · · · · ·for 2014 was marked as Exhibit


                                             U.S.   LEGAL SUPPORT
                                               Page 33 of 72
                                               (877) 479-2484                                                                YVer1f
